Dismissed and Opinion filed October 31, 2002








Dismissed and Opinion filed October 31, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-01011-CV
____________
 
JAMES C. WILLIAMSON, Appellant
 
V.
 
UNKNOWN, Appellee
 

 
On
Appeal from the 55th District Court
Harris
County, Texas
Trial
Court Cause No. 02-36587
 

 
M E M O R A N D U M  O P I N I O N
On September 17, 2002, appellant filed a notice of appeal
attempting to invoke this Court=s jurisdiction. 
However, there was no final judgment or appealable
order entered in this case.  Appellate
courts can review only final and appealable judgments
or interlocutory orders specifically made appealable
by statute.  Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  
On October 9, 2002, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant filed no response.  Accordingly, the appeal is ordered dismissed.




 
PER CURIAM
Judgment rendered and Opinion
filed October 31, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).